                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



WINTON JEW,                                                CASE No C 4:19-CV-08013-HSG
                  Plaintiff(s)
 v.                                                        STIPULATION AND [PROPOSED]
                                                           ORDER SELECTING ADR PROCESS
 FORCEPOINT LLC,
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process: 
   Early Neutral Evaluation (ENE) (ADR L.R. 5)                       Note: Magistrate judges do not conduct
                                                                      mediations under ADR L.R. 6. To request an
   Mediation (ADR L.R. 6)                                           early settlement conference with a Magistrate
  
   Private ADR (specify process and provider)                        Judge, you must file a Notice of Need for
                                                                      ADR Phone Conference. Do not use this
      Private mediation with Cynthia Remmers                          form. See Civil Local Rule 16-8 and ADR
                                                                      L.R. 3-5.

The parties agree to hold the ADR session by:
   the presumptive deadline (90 days from the date of the order referring the case to ADR,
      unless otherwise ordered. )
   other requested deadline: 120 days from initial CMC
  

 Date: 0DU                                       /s/ Katharine Chao
                                                            Attorney for Plaintiff
 Date: 0DU                                        /s/ Jennifer L. Santa Maria
                                                            Attorney for Defendant
  7KH(&)ILOHUDWWHVWVWKDWFRQFXUUHQFHLQWKHILOLQJRIWKLVGRFXPHQWKDVEHHQREWDLQHGIURPDOORWKHUVLJQDWRULHV

    IT IS SO ORDERED
   X
    IT IS SO ORDERED WITH MODIFICATIONS:



   Date: 3/24/2020
                                                               U.S. DISTRICT/MAGISTRATE JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
